t c summary opinion united_states tax_court henry broderick petitioner v commissioner of internal revenue respondent docket no 1814-05s filed date henry broderick pro_se brian e derdowski jr for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a dollar_figure penalty under sec_6662 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure henry r broderick and his spouse denise f broderick filed a joint federal_income_tax return for and respondent’s notice_of_deficiency is addressed to both of them however only henry petitioner filed a petition in response thereto petitioner resided in new jersey when he filed his petition there is a confused state of the record in this case some of the facts have been stipulated and are so found petitioner is the sole shareholder of woodside consulting inc woodside a corporation which petitioner considers to be taxable as a small_business_corporation consistent with subchapter_s of the internal_revenue_code for the taxable_year woodside filed an untimely tax_return on form_1120s u s income_tax return for an s_corporation the return reflects that for woodside had gross_receipts of dollar_figure and an ordinary_loss of dollar_figure petitioner’s items from woodside are essentially uncoordinated with his form_1040 u s individual_income_tax_return items so we have dealt with both returns as a single unit respondent concedes that petitioner erroneously indicated on schedule e supplemental income and loss of hi sec_2002 form_1040 that he received dollar_figure of income from woodside and instead agrees that petitioner received income in the amount of dollar_figure as shown on the woodside form_1120s and duplicated on schedule c profit or loss from business of petitioner’s form_1040 primarily on schedule c of his form_1040 but in other parts of the return as well petitioner also reported dollar_figure of gross_income from woodside but claimed a loss of dollar_figure rather than the dollar_figure loss claimed on the woodside form_1120s respondent made adjustments to petitioner’s income in the total amount of dollar_figure the adjustments included the dollar_figure increase in petitioner’s income which as stated above respondent has conceded petitioner failed to substantiate any of the alleged business deductions or dollar_figure in schedule a itemized_deductions claimed on his form_1040 so we sustain respondent’s disallowance of these items respondent determined an accuracy-related_penalty pursuant to sec_6662 based upon one or more of the following elements of the penalty negligence or disregard of rules and regulations or substantial_understatement_of_income_tax under sec_7491 respondent has the burden of production with respect to any penalty respondent has carried this burden of production under sec_6662 a penalty may be applied in the amount of percent of an underpayment that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b generally speaking a substantial_understatement_of_income_tax exists where the amount of tax required to be shown on the return for the taxable_year less the amount of tax_shown_on_the_return the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an exception exists where a taxpayer shows that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to the understatement in this case petitioner’s form_1040 states total_tax due on line to be zero the form_1040 also claimed an overpayment in the amount of dollar_figure a substantial amount of tax actually paid is an amount withheld on dollar_figure attributable to denise from defense finance actg serv as shown on a form_w-2 wage and tax statement attached to the form_1040 thus any deficiency in this case greater than dollar_figure is a substantial_understatement that merits a penalty under sec_6662 petitioner has not introduced evidence to support a finding of reasonable_cause petitioner blames defects in his income_tax return on software that he claims to have used in preparing the form_1040 return such a program is only an aid for preparation of a return and depends on careful entry of accurate information which petitioner manifestly failed to do petitioner admits that he has the education to prepare and review his income_tax return and that he had an opportunity to review his return prior to filing it accordingly petitioner’s use of software in preparing his return does not constitute reasonable_cause for the errors in his return or for the deficiency in this case the amount of the substantial_understatement_penalty determined by respondent will be modified to reflect the adjustments in petitioner’s taxable_income contained herein the deficiency in this case is also attributable to negligence as defined in sec_6662 the regulations clarify that the term ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs thus petitioner’s claims of deductible expenses which petitioner has not substantiated with any credible documentation support the imposition of the penalty under sec_6662 on the basis of negligence even if the computation which will be required under rule reflects a deficiency of less than percent of the tax required to be shown on the return or dollar_figure and we so hold to reflect the foregoing decision will be entered under rule
